The Court
denied the motion, because this provision was made for the security of the defendant, which, if he pleased, he might waive; and if, at the term the writ is returned, he does not except to the want of an endorser, either by a plea in abatement, or perhaps by moving the Court to nonsuit the plaintiff, he must be considered as having waived the security provided for his benefit. (a)

 Gilbert & Al. vs. The Nantucket Bank, 5 Mass. Rep. 97.—Martin vs. Commonwealth, 1 Mass. Rep. 347.— Coffin vs. Jones, 5 Pick. 61.— Rathbone vs. Rathbone, 4 Pick. 89.